*465
On Remand from the Alabama Supreme Court

PER CURIAM.
The Alabama Supreme Court in Wheat v. State, 907 So.2d 461 (Ala.2005), reversed this Court’s judgment in Wheat v. State, 907 So.2d 458 (Ala.Crim.App.2004). Based on the Supreme Court’s opinion, this appeal is due to be dismissed. In compliance with the Supreme Court’s opinion, the circuit court is directed to
“plac[e] in the record a notation stating that the fact of [Wheat’s] conviction removed the presumption of [Wheat’s] innocence, but that the conviction was appealed and it was neither affirmed nor reversed on appeal because [Wheat] died while the appeal of the conviction was pending and the appeal was dismissed.”
907 So.2d at 464.
APPEAL DISMISSED.
McMILLAN, P.J., and COBB, BASCHAB, SHAW, and WISE, JJ., concur.